Citation Nr: 1104189	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-19 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel






INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970, 
to include service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied a service connection claim for PTSD.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Given the holding in Clemons, the Board has 
recharacterized the claim for PTSD more generally, to include a 
consideration of service connection for a psychiatric disorder 
other than PTSD as reflected on the cover page, to allow for the 
most liberal interpretation of the Veteran's claim.  See Kowalski 
v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 
Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 
228-29 (1993) (Board is obligated to review all issues which are 
reasonably raised from a liberal reading of the appellant's 
substantive appeal, including all documents or oral testimony 
submitted prior to the Board decision).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends the service connection is warranted for a 
psychiatric disorder, to include PTSD.  This matter requires 
additional development prior to adjudication.  Specifically, and 
for the reasons set forth below, the Veteran is entitled to a 
comprehensive VA mental disorders examination and opinion, in 
order for his claim to be fully and fairly evaluated.

The Veteran's DD 214 reflects that he served with the United 
States Army from June 1967 to April 1970, to include service in 
Vietnam from August 1969 to April 1970.  His primary MOS was 
military policeman.  The Veteran's awards and decorations include 
a Vietnam Service Medal and a Vietnam Campaign Medal.  It appears 
that subsequent to this period of active duty service, the 
Veteran served with the National Guard until 2004.  It is not 
clear whether he served any additional periods of active duty 
subsequent to April 1970 and it is similarly unclear when the 
Veteran served on ACDUTRA (active duty for training) after April 
1970.  The Board will request clarification of these matters on 
remand, in the event there is any indication that this 
information is pertinent to the adjudication of the claim at 
issue.  

At this point, the file does not contain any clinical records 
documenting a diagnosis of PTSD or any psychiatric disorder, 
other than PTSD.  As explained by the Veteran, he is unable to 
afford a private examination.  The file does contain service-
related stressor information provided by the Veteran in September 
2006, April 2007, and December 2007, relating to his period of 
service in Vietnam, as well as photographs of dead bodies 
received in March 2008, described by the Veteran as people "that 
we killed in firefight."  The Veteran also indicates that he was 
at various VA medical facilities in 1969, 1970, and 1982, 
ostensibly for psychiatric symptoms.  The claims file also 
contains a lay statement, claimed to be from the Veteran's 
daughter, describing the Veteran's PTSD symptoms.  

Both the Veteran and his representative have urged that a VA 
PTSD/psychiatric examination be furnished in this case, as no 
such examination has yet been provided.  The Board notes that 
fulfillment of VA's duty to assist a claimant includes providing 
a medical examination or obtaining a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim 
for service connection, competent medical or lay evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits still triggers the duty to 
assist if it indicates that the Veteran's condition may be 
associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that the 
claimed disability may be associated with in-service injuries for 
purposes of a VA examination).  In view of the Veteran's apparent 
claim that he has had PTSD symptoms since he left service, an 
examination is warranted under the circumstances, and will be 
more fully described below.

Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis 
of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and be supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a) (2010).

In adjudicating a service connection claim for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(d) (2010); see also 38 U.S.C.A. § 1154(b) (West 
2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).

As pointed out by the Veteran's representative, effective July 
13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in 
certain circumstances, the evidentiary standards for establishing 
the occurrence of an in-service stressor for non-combat veterans.  
See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These 
revised regulations apply in cases like the Veteran's, which were 
appealed to the Board prior to July 13, 2010, but not decided by 
the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)).

Previously, VA was required to undertake extensive development to 
determine whether a non-combat veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor; 
instead, credible supporting evidence of a corroborated in- 
service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

The amended version of 38 C.F.R. § 3.304(f)(3) liberalizes the 
evidentiary standard for establishing the required in-service 
stressor under certain circumstances.  First, the veteran must 
have experienced, witnessed, or have been confronted by an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, and the veteran's response to the event or 
circumstance must have involved a psychological or psycho- 
physiological state of fear, helplessness, or horror.  75 Fed. 
Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)).  Second, a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, must 
confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the veteran's symptoms are related to 
the claimed stressor.  Id.  Additionally, there must be in the 
record no clear and convincing evidence to the contrary, and the 
claimed stressor must be consistent with the places, types, and 
circumstances of the veteran's service.  Id.  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.

Given the facts of this case, the Board concludes that 
fulfillment of VA's duty to assist a claimant includes providing 
a medical examination or obtaining a medical opinion, as it is 
necessary to make a decision on the claim.  Essentially, a 
comprehensive VA mental disorders examination is required in 
order to address the critical matters in this case including 
determining whether the Veteran meets clinical criteria for a 
diagnosis of PTSD, as well as identifying any currently 
manifested psychiatric disorder(s) other than PTSD, and 
determining the onset and etiology of any such psychiatric 
disorder(s).  

With respect to the PTSD component of the claim, at this point, 
it has not been established that the Veteran engaged in combat 
with the enemy and his reported in-service stressors have not 
been corroborated.  Moreover, as explained above, it is also 
unclear whether the evidence supports a diagnosis of PTSD made in 
accordance with accordance with 38 C.F.R. § 4.125(a).  However, 
in light of the evidence currently on file as well as the 
amendment to VA regulations discussed above, the Board finds that 
a remand is necessary to afford the Veteran a VA examination with 
a VA psychiatrist or psychologist or a psychiatrist or 
psychologist with whom VA has contracted in order to provide an 
opinion addressing whether the Veteran's manifestations as well 
as a claimed stressor are adequate to support a diagnosis of 
PTSD, and whether the Veteran's symptoms are related to the 
claimed stressor.  With respect to the service connection claim 
for a psychiatric disorder other than PTSD, clarification is 
required to ascertain whether the Veteran currently has a 
diagnosed psychiatric disorder other than PTSD which is 
etiologically related to service.  

In addition, the Veteran's representative pointed out that his 
August 2006 original application for compensation form (VA 21-
526), included reference to VA treatment received in 1969 and 
1970 at the VA Medical Centers (VAMCs) in Johnson City and 
Mufreesboro, TN.  It was observed that the Veteran was notified 
in correspondence from VA dated in September 2006 that no such 
treatment records could be located.  However, as pointed out by 
the Veteran's representative, no correspondence between the RO 
and the identified VAMCs regarding the search for these records 
is on file.  As the case is being remanded, a second attempt to 
obtain these records will be undertaken to include documentation 
for the records of efforts made in this regard.  

The Board also notes that the file contains a statement from the 
Veteran received in November 1982 in which he mentions being 
hospitalized twice at the VAMC in Johnson City, TN and once at 
the VAMC in Chicago, Ill.  Additional details will be sought from 
the Veteran relating to the approximate dates of treatment at 
these facilities and attempt to obtain these records will be 
undertaken to include documentation for the records of efforts 
made in this regard.  Significantly. records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  As such, VA must obtain outstanding VA records, 
as have been identified in this case.  See 38 U.S.C.A. § 5103A 
(b-c); 38 C.F.R. § 3.159(c).  

Further, on remand, the Veteran will have an opportunity to 
identify or submit for the record any additional pertinent 
information and/or evidence relating to his service connection 
claim for a psychiatric disorder to include PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity to submit or identify any 
additional evidence relevant to his service 
connection claim for a psychiatric 
disorder, to include PTSD.  Appropriate 
steps should be taken to obtain any 
identified records.

He should be asked to identify the 
approximate dates of his reported treatment 
at the VAMCs in Johnson City and 
Mufreesboro, TN; as well as in Chicago, IL.  
All attempts to secure this evidence must 
be documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  

2.  The RO/AMC shall contact the Veteran to 
give him another opportunity to provide any 
additional specific information he may have 
concerning his claimed stressors.  He 
should also be asked to provide as much 
information as possible, particularly dates 
and places relating to his reported 
service-related stressors.  

3.  Schedule the Veteran for VA examination 
by a psychiatrist or psychologist in 
conjunction with the pending service 
connection claim for a psychiatric 
disorder, to include PTSD.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all findings should be set forth in detail.  
The claims file and a copy of this remand 
should be made available to the examiner, 
who should review the entire claims folder 
in conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in the 
examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should elicit from the Veteran 
a narrative of his history of relevant 
symptoms during and since service; and any 
stressors (stressful events) he attributes 
as a cause of PTSD.

With respect to the PTSD claim, the 
examiner should initially determine whether 
the criteria for a diagnosis of PTSD in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV) have been met.  See 38 
C.F.R. § 4.125(a).  The specific service-
related stressor or stressors supporting 
that diagnosis should be identified.  The 
VA examiner is asked to discuss/render an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that: a) the Veteran experienced, 
witnessed, or was confronted by an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, and the Veteran's 
response to that event or circumstance 
involved a psychological or psycho-
physiological state of fear, helplessness, 
or horror; b)  the claimed stressor is 
adequate to support a diagnosis of PTSD; 
and c) the Veteran's symptoms are related 
to the claimed stressor.

The examiner is also asked to identify and 
diagnosis any currently manifested 
psychiatric disorder (other than PTSD) and 
describe the manifestations of each 
diagnosed disorder.  For each such 
diagnosed psychiatric disorder, the 
examiner is asked to address whether it is 
at least as likely as not (a 50 percent, or 
greater, likelihood), or, is less than 
likely, or, is unlikely, that the disorder 
was incurred during or first manifested 
during the Veteran's active service period 
extending from June 1967 to April 1970 or 
during the first-post service year.  The 
examiner should address the more general 
question of whether it is at least as 
likely as not that any currently manifested 
psychiatric disorder (other than PTSD) is 
etiologically related to the Veteran's 
period of active service.

The medical basis for all opinions 
expressed should be discussed for the 
record.  It would be helpful if the 
examiner, in expressing his or her opinion, 
would use the language "likely," "unlikely" 
or "at least as likely as not."  The term 
"at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

4.  After the requested examination has 
been completed, the examination report 
should be reviewed to ensure that it is in 
complete compliance with the directives of 
this remand.  If any report is deficient in 
any manner, it should be returned to the 
examiner.

In addition, should it be pertinent to the 
claim (i.e. if the Veteran's contentions 
include reference to post-Vietnam service 
related stressors) determine/verify for the 
record whether the Veteran served for any 
additional periods of active duty 
subsequent to April 1970 and identify any 
ACDUTRA periods subsequent to April 1970.  

5.  Following any additional development 
deemed appropriate, to include further 
stressor development to the extent 
required, the AOJ should readjudicate the 
claim for service connection for a 
psychiatric disorder, to include PTSD.  In 
doing so, the AOJ should consider 38 C.F.R. 
§ 3.304(f)(3) (codified in 75 Fed. Reg. 
39,843-39,852).  If the benefit sought is 
not granted, issue the Veteran and his 
representative a supplemental statement of 
the case on that claim.  Thereafter, return 
the case to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


